


110 HR 6411 IH: Strengthening Transparency and

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6411
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Murphy of
			 Connecticut (for himself, Mr.
			 Souder, Mr. Clay,
			 Mr. Towns,
			 Ms. Foxx, Mr. Shadegg, and Mr.
			 Waxman) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To strengthen transparency and accountability in Federal
		  spending.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Strengthening Transparency and
			 Accountability in Federal Spending Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Improving application programming interface and website
				data elements.
					Sec. 3. Improving data quality.
					Sec. 4. Recipient performance transparency.
				
			2.Improving
			 application programming interface and website data elements
			(a)In
			 generalSection 2 of the
			 Federal Funding Accountability and Transparency Act of 2006 (Public Law
			 109–282; 31 U.S.C. 6101 note) (referred to in this Act as the
			 Act for purposes of any amendment) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)(A)(ii), by striking and delivery orders and inserting
			 lease agreements and assignments, and delivery orders;
			 and
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (C), by striking and after the semicolon;
						(ii)in
			 subparagraph (D), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding at the end the following:
							
								(E)programmatically
				search and access all data in a serialized machine readable format (such as
				XML) via a web-services application programming
				interface.
								;
				
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (E), by striking and after the semicolon;
						(ii)in
			 subparagraph (F), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding at the end the following:
							
								(G)a unique award
				identifier that identifies each individual award vehicle;
								(H)the date that the
				financial award was made;
								(I)the date that the
				financial award requirements began;
								(J)the date that the
				financial obligations are dispersed to the recipient;
								(K)to the extent
				possible, the agency and department as well as subagencies and suboffices that
				have authorized the Federal award;
								(L)in negotiated
				procurements, the highest, lowest, and median offered price among all
				technically acceptable proposals or bids;
								(M)after January 1,
				2010, for all contracts, subcontracts, purchase orders, task orders, lease
				agreements and assignments, and delivery orders—
									(i)both a copy in a
				format that reproduces the original image of each page and a copy in searchable
				text format of the request for proposals, the announcement of the award, the
				contract, and the scope of work to be performed;
									(ii)a
				product or service code that identifies the general category of product or
				service procured under the transaction;
									(iii)information about
				the extent of competition in making the award, including the number of
				qualified bids or proposals during the competitive process, and if the award
				was not competed, the legal authority and specific rationale for making the
				award without full and open competition;
									(iv)the full amount
				of money that is awarded under a contract or, in the case of lease agreements
				or assignments, the amount paid to the Government, and the full amount of any
				options to expand or extend under a contract;
									(v)the amount and
				nature of the profit incentive offered to contractors for achieving or
				exceeding specified goals such as fixed price, cost plus pricing, labor hour
				contracts, and time and materials contracts;
									(vi)an indication if
				the contract is the result of legislative mandates, set-asides, preference
				program requirements, or other criteria, and whether the contract is multiyear,
				consolidated, or performance based;
									(vii)an indication if
				the contract is a congressionally directed spending item as defined in Public
				Law 110–81; and
									(viii)socioeconomic
				characteristics of the entity that receives an award including its size,
				industrial classification (NAICS code), and whether the entity is owned by
				minority individuals, women, veterans, or other special categories; and
									(N)after January 1,
				2009, for all grants, subgrants, loans, awards, cooperative agreements, and
				other forms of financial assistance—
									(i)the
				type of recipient receiving the award, such as State government, local
				government, Indian tribe, individual, small business, for-profit, or
				nonprofit;
									(ii)the type of
				financial assistance each transaction represents including direct payments,
				insurance, loans, grants, and cooperative agreements;
									(iii)the amount of
				money from non-Federal sources that is required to obtain the award; and
									(iv)an indication if
				the funding is a congressionally directed spending item as defined in Public
				Law
				110–81.
									;
						(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
					(C)by adding after
			 paragraph (1) the following:
						
							(2)Presentation of
				dataThe website shall present information about Federal awards
				and recipients of Federal awards in ways that meet the needs of users with
				different levels of understanding about government spending and abilities using
				searching websites by—
								(A)providing search
				results for novices displayed in summary form and with top level information
				such as amount of money received in a fiscal year, basic information about the
				recipient, purpose of the Federal award, what Federal agencies are providing
				the money, where the work is performed, and extent of competition, if
				applicable; and
								(B)providing more
				detailed information for more sophisticated users, including all data in
				paragraph (1).
								;
				and
					(3)in subsection (c),
			 by striking paragraph (4) and inserting the following:
					
						(4)shall be updated
				at least once every 30 days with new information required by this Act;
				and
						.
				(b)Effective
			 dateExcept as otherwise provided, amendments made by subsection
			 (a) shall be implemented not later than 6 months after the date of enactment of
			 this Act.
			3.Improving data
			 quality
			(a)In
			 generalThe Act is amended by
			 adding at the end the following:
				
					5.Improving data
				quality
						(a)In
				generalThe Director of the
				Office of Management and Budget shall ensure the following:
							(1)A simple method
				for the public to report errors is available on the website created by this Act
				which should—
								(A)allow the public
				to report errors on single records as well as problems affecting multiple
				records;
								(B)allow the public
				to provide contact information, including e-mail address, mail address, or
				telephone number, to be used for informing the reporter of the outcome of the
				records review;
								(C)send copies of the
				error report to both an official responsible for the data quality at the agency
				that generated the data and to the Office of Management and Budget;
								(D)if reported errors
				are deemed to be nonfrivolous, place an indicator on the records on the website
				that informs users that the accuracy of the record has been brought into
				question, until the information is either confirmed as correct or updated to be
				correct; and
								(E)maintain a public
				record organized by agency of the total number of records which have had
				nonfrivolous reports of errors, the number of records which have been
				corrected, and number of records for which error reports remain
				unresolved.
								(2)Each agency
				inspector general—
								(A)reviews a
				statistically representative sample of agency Federal awards every 6 months to
				verify accuracy of the data and that data standards are being followed;
								(B)reports to the
				Director of the Office of Management and Budget the findings of the review;
				and
								(C)makes publicly
				available, including through the website created by this Act, the findings of
				the review.
								(3)The data used on
				the website created by this Act is audited for quality every 6 months with the
				audit to include at least the following steps:
								(A)Review and report
				publicly on the activity in the error reporting system created by this section
				with an analysis for each agency and combined for agencies that includes at
				least the following indicators:
									(i)Number of errors
				reported.
									(ii)Number of
				reported errors resolved.
									(iii)Number of
				reported errors that remain unresolved.
									(iv)Number of
				reported errors that led to corrections.
									(v)Number of reported
				errors on records that proved to be correct.
									(vi)Average number of
				days to resolve error report.
									(vii)Longest number of
				days to resolve an error report.
									(viii)Longest held
				reported error that remains unresolved.
									(B)An independent
				review every 6 months of data used for the website to verify accuracy of the
				data and assess the process used for improving data quality with an ability for
				the public to review these findings.
								(C)Identify and
				report new standards that should be implemented by agencies to improve data
				quality.
								(4)(A)No personally
				identifiable information is made available through the website created by this
				Act and a common standard is created across the Government for assigning a
				unique award identifier across both contract and Federal assistance award
				transactions.
								(B)A report is submitted within 6 months
				of the date of enactment of this Act to Congress (and made publicly available
				on the Internet) that no personally identifiable information is available on
				the website.
								(C)Agencies are required to correct data
				for past years when personally identifiable information was used.
								(D)The unique recipient identifier and
				parent company identifier are—
									(i)accurate;
									(ii)able to identify past and current
				subsidiary ownership; and
									(iii)publicly available through the
				download and application programming interfaces in section 2(a)(3).
									(5)The data on the
				website created by this Act is normalized to correct nonstandard ways of
				reporting names and other information.
							(6)The Consolidated
				Federal Funds Report is published not later than 6 months after the end of the
				fiscal year.
							(7)A plan for
				improving the management and accuracy of agency financial information about
				Federal awards, including public access to such data, is submitted to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of Representatives
				and made publicly available through the Internet not later than December 31,
				2009.
							(8)Findings from the
				agency inspectors general reports, the data quality audits, and other
				information are used to develop standards or guidance for agency implementation
				of, and compliance with, the requirements of this Act.
							(b)Statutory
				obligationsNothing in this Act relieves the director or any
				Federal agency of any statutory obligation to develop, maintain, or provide
				access to complete, accurate, and timely Federal financial
				data.
						.
			(b)Effective
			 dateExcept as otherwise provided, the amendments made by
			 subsection (a) shall be implemented not later than June 30, 2009.
			4.Recipient
			 performance transparency
			(a)In
			 generalThe Act as amended by
			 section 4 is amended by adding at the end the following:
				
					7.Recipient
				performance transparency and tax compliance
						(a)Performance
				transparencyThe Director of
				the Office of Management and Budget shall ensure that the unique identifier
				required in section 2(b)(1)(E) that is used to link information on the website
				described in section 2 is also used to link information about performance of
				individual contractors and recipients of financial assistance starting with
				awards given in fiscal year 2008 including—
							(1)an assessment of
				the quality of work performed on Federal awards during the past 5 years, but
				not before fiscal year 2008;
							(2)information about
				Federal audit disputes and resolutions;
							(3)information
				regarding civil, criminal, and administrative actions initiated or concluded by
				the Federal Government or a State government against Federal awards recipients
				or violations of Federal or State laws or regulations during the preceding 5
				years including, but not limited to—
								(A)with respect to
				each proceeding—
									(i)a
				brief description of the proceeding and its disposition;
									(ii)any amount paid by
				the person to the Federal Government or a State government; and
									(iii)any violation of
				law or regulations, if applicable, related to the workplace, environmental
				protection, fraud, securities, and consumer protections including—
										(I)those affecting
				worker safety and health;
										(II)working pay and
				leave rights;
										(III)workplace
				discrimination, including trafficking in persons;
										(IV)labor
				relations;
										(V)the Clean Air Act,
				Clean Water Act, the Resource Conservation and Recovery Act, and other
				environmental enforcement actions;
										(VI)whistleblower
				protections;
										(VII)Security and
				Exchange Commission actions; and
										(VIII)Federal Trade
				Commission actions;
										(B)all Federal
				contracts and assistance awarded to the Federal awards recipient that were
				terminated in such period due to default;
								(C)all Federal
				suspensions and debarments of the Federal awards recipient in that
				period;
								(D)all Federal
				suspension and debarment show cause orders received by the Federal awards
				recipient in that period; and
								(E)all administrative
				agreements signed with such Federal awards recipient in that period; and
								(4)publicly available
				Government reports, including those from the Government Accountability Office,
				Congressional Research Service, Congressional Budget Office, and agency
				inspectors general, concerning general contractor or assistance recipient
				performance or specific instances of waste, fraud, and abuse.
							(b)Tax
				compliance
							(1)In
				generalThe chief executive officer of an entity that receives a
				Federal award shall be required to certify whether—
								(A)the entity has
				filed all Federal tax returns required during the preceding 5 years;
								(B)the entity has
				been convicted of a criminal offense under the Internal Revenue Code of 1986;
				and
								(C)the entity has an
				outstanding debt under the Internal Revenue Code of 1986 for which a notice of
				lien has been filed in public records pursuant to section 6323 of such Code
				that is not—
									(i)being paid in a
				timely manner pursuant to an agreement under section 6159 or section 7122 of
				such Code; or
									(ii)a
				debt with respect to which a collection due process hearing under section 6330
				of such Code, or relief under subsection (a), (b), or (f) of section 6015 of
				such Code, is requested or pending.
									(2)OMBThe
				Director of the Office of Management and Budget shall—
								(A)develop the
				certification forms required by paragraph (1);
								(B)ensure that each
				agency providing Federal awards complies with the requirements of this
				subsection; and
								(C)after January 1,
				2009, ensure that the website described in section 2 contains information
				collected under paragraph
				(1).
								.
			(b)Effective
			 dateThe amendments made by subsection (a) shall be implemented
			 not later than June 30, 2009.
			
